Exhibit 10.1

AGREEMENT

AGREEMENT (this “Agreement”) dated as of November 30, 2007 by and between
Windsor Permian LLC, a Delaware limited liability company (“Windsor”), and
Gulfport Energy Corporation, a Delaware corporation (“Gulfport”).

RECITALS

1. Windsor has entered into that certain Purchase and Sale Agreement dated
November 28, 2007 (the “Purchase Agreement”) with Ambrose Energy I, Ltd., a
Texas limited partnership, and each of the other entities party thereto
(collective, the “Sellers”).

2. Pursuant to the Purchase Agreement, Sellers have agreed to sell and Windsor
has agreed to purchase the Assets (as defined in the Purchase Agreement) for the
Purchase Price (as defined in the Purchase Agreement, and including for purposes
of this Agreement, all pre- and post-closing adjustments to the Purchase Price).

3. Windsor desires to grant to Gulfport and Gulfport desires to obtain from
Windsor an option to acquire a direct, undivided 50% interest in the Assets for
50% of the Purchase Price on the terms set forth herein.

In consideration of the mutual undertakings herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties agree as follows:

Section 1. Option.

(a) Windsor hereby grants Gulfport an irrevocable, unconditional option (the
“Option”) to purchase a direct, undivided 50% interest in the Assets and a
proportionate assignment of Windsor’s rights under the Purchase Agreement and in
connection therewith to assume of 50% interest in the Assumed Obligations (as
defined in the Purchase Agreement) in each case as provided in and subject to
the terms and conditions of the Purchase Agreement (collectively, the “Option
Assets”).

(b) The Option may be exercised by Gulfport in whole, but not in part, at any
time after the execution of this Agreement and prior to midnight on December 12,
2007 (the “Expiration Time”). In the event that Gulfport wishes to exercise the
Option, it shall deliver written notice to Windsor of such exercise and such
notice shall specify the closing date (the “Closing Date”) for the closing on
the exercise of the Option (the “Closing”).

(c) Prior to the Expiration Time and, if the Option is exercised by Gulfport,
thereafter, Windsor shall not amend, modify, waive or terminate all or any
provision of the Purchase Agreement, without the prior written consent of
Gulfport.



--------------------------------------------------------------------------------

Section 2. Option Price; Closing.

(a) The price to be paid by Gulfport to Windsor for the Option Assets (the
“Option Price”) shall be 50% of the Purchase Price, plus 50% of all third-party
costs and expenses incurred by Windsor in connection with the contemplated
purchase of the Assets, including without limitation, all due diligence, legal
and other costs and expenses net of 50% of the third-party costs incurred by
Gulfport for the benefit of the transaction (collectively, “Costs”) and the
assumption of liability for 50% of the Assumed Obligations. Gulfport hereby pays
to an account designated by Windsor, and Windsor acknowledges receipt of, the
amount of $8,500,000 (the “Deposit”). In the event that Gulfport exercises the
Option, on the Closing Date Gulfport shall pay the balance of the Option Price
to such account as may be specified in writing by Windsor. If Gulfport does not
exercise the Option on or before the Expiration Time, then it shall forfeit the
Deposit in full; provided, however, if Gulfport does exercise the Option and the
Assets are not acquired and the full or some lesser amount of the Earnest Money
Deposit (as defined in the Purchase Agreement) is returned by Sellers under the
terms of the Purchase Agreement, then the Deposit (or the proportionate amount
of the Deposit if the Earnest Money Deposit is not returned in full), less in
each case 50% of all Costs, shall be repaid to Gulfport, without interest,
within two (2) business days after the receipt by Windsor of such Earnest Money
Deposit.

(b) At the Closing, Windsor and Gulfport shall deliver such assignments,
certificates, affidavits and other documents as shall be necessary and
appropriate in the determination of Windsor and Gulfport to reflect Gulfport’s
acquisition of the Option Assets and a proportionate assignment of Windsor’s
rights under the Purchase Agreement.

Section 3. Representatives and Warranties of Windsor.

(a) Windsor represents and warrants to Gulfport that the statements contained in
this Section 3 are accurate and complete on the date of this Agreement and will
be accurate and complete on the Closing Date.

(i) Windsor is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization. Windsor has the
requisite entity power and authority necessary to own or lease its properties
and to carry on its businesses as currently conducted. There is no pending or
threatened action, suit, arbitration, mediation, investigation or similar
proceeding (an “Action”) for the dissolution, liquidation, insolvency or
rehabilitation of Windsor.

(ii) Windsor has the relevant entity power and authority necessary to execute
and deliver this Agreement and each transaction document to which it is a party
and to perform and consummate the transactions contemplated hereby and thereby
(the “Transactions”). Windsor has taken all action necessary to authorize its
execution and delivery of each transaction document to which Windsor is a party,
the performance of its obligations thereunder and its consummation of the
Transactions. Each transaction document to which Windsor is a party has been
duly authorized, executed and delivered by Windsor and is enforceable against
Windsor in accordance with its terms, except as such enforceability may be
subject to the effects of bankruptcy, insolvency, reorganization, moratorium or
other Laws relating to or affecting the rights of creditors and general
principles of equity (an “Enforceability Exception”).

 

2



--------------------------------------------------------------------------------

(iii) The execution and the delivery by Windsor of this Agreement and the other
transaction documents to which Windsor is a party, the performance by Windsor of
its obligations hereunder and thereunder and the consummation of the
Transactions by Windsor will not (a) with or without notice or lapse of time,
constitute or create a breach or violation of, or default under, any law, order,
contract or permit to which Windsor is a party or by which it is bound or any
provision of Windsor’s organizational documents, (b) require any consent,
approval, notification, waiver or other similar action (a “Consent”) under any
contract or organizational document to which Windsor is a party or by which it
is bound or (c) require any permit under any law or order, other than
notifications or other filings with state or federal regulatory agencies after
the Closing that are necessary or convenient and do not require approval of the
agency as a condition to the validity of the Transactions.

(iv) A true, correct and complete copy of the Purchase Agreement is attached as
Exhibit A hereto.

Section 4. Representatives and Warranties of Gulfport.

(a) Gulfport represents and warrants to Windsor that the statements contained in
this Section 4 are accurate and complete on the date of this Agreement and will
be accurate and complete on the Closing Date.

(i) Gulfport is an entity duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization. Gulfport has the
requisite entity power and authority necessary to own or lease its properties
and to carry on its businesses as currently conducted. There is no pending or
threatened Action for the dissolution, liquidation, insolvency or rehabilitation
of Gulfport.

(ii) Gulfport has the relevant entity power and authority necessary to execute
and deliver this Agreement and each transaction document to which it is a party
and to perform and consummate the Transactions. Gulfport has taken all action
necessary to authorize its execution and delivery of each transaction document
to which Gulfport is a party, the performance of its obligations thereunder and
its consummation of the Transactions. Each transaction document to which
Gulfport is a party has been duly authorized, executed and delivered by Gulfport
and is enforceable against Gulfport in accordance with its terms, except as such
enforceability may be subject to the effects of an Enforceability Exception.

(iii) The execution and the delivery by Gulfport of this Agreement and the other
transaction documents to which Gulfport is a party, the performance by Gulfport
of its obligations hereunder and thereunder and the consummation of the
Transactions by Gulfport will not (a) with or without notice or lapse of time,
constitute or create a breach or violation of, or default under, any law, order,
contract or permit to which Gulfport is a party or by which it is bound or any
provision of Gulfport’s organizational documents, (b) require any Consent under
any contract or organizational document to which Gulfport is a party or by which
it is bound or (c) require any permit under any law or order, other than
notifications or other filings with state or federal regulatory agencies after
the Closing that are necessary or convenient and do not require approval of the
agency as a condition to the validity of the Transactions.

 

3



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

(a) Entire Agreement. This Agreement, together with the Purchase Agreement and
the other transaction documents and all schedules, exhibits, annexes or other
attachments hereto or thereto, and the certificates, documents, instruments and
writings that are delivered pursuant hereto or thereto, constitutes the entire
agreement and understanding of the parties in respect of the subject matter
hereof and supersedes all prior understandings, agreements or representations by
or among the parties, written or oral, to the extent they relate in any way to
the subject matter hereof.

(b) Assignment; Binding Effect. No party may assign either this Agreement or any
of its rights, interests or obligations hereunder without the prior written
approval of the other party, and any such assignment by a party without the
prior written approval of the other party will be deemed invalid and not binding
on such other party. All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, inure to the
benefit of and are enforceable by, the parties and their respective successors
and permitted assigns.

(c) Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and must be given
by personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, to the
intended recipient at the address set forth for the recipient on the signature
page (or to such other address as any Party may give in a notice given in
accordance with the provisions hereof). All notices, requests or other
communications will be effective and deemed given only as follows: (i) if given
by personal delivery, upon such personal delivery, (ii) if sent by certified or
registered mail, on the fifth business day after being deposited in the United
States mail, (iii) if sent for next day delivery by overnight delivery service,
on the date of delivery as confirmed by written confirmation of delivery or
(iv) if sent by facsimile, upon the transmitter’s confirmation of receipt of
such facsimile transmission, except that if such confirmation is received after
5:00 p.m. (in the recipient’s time zone) on a business day, or is received on a
day that is not a business day, then such notice, request or communication will
not be deemed effective or given until the next succeeding business day.
Notices, requests and other communications sent in any other manner, including
by electronic mail, will not be effective.

(d) Specific Performance; Remedies. Each party acknowledges and agrees that the
other party would be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties will be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its provisions in any action or proceeding instituted in the
federal court sitting in Oklahoma County, Oklahoma having jurisdiction over the
parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity. Except as expressly provided herein, the rights,
obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Nothing herein will be considered an election of remedies.

 

4



--------------------------------------------------------------------------------

(e) Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

(f) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles.

(g) Amendment; Extensions; Waivers. No amendment, modification, waiver,
replacement, termination or cancellation of any provision of this Agreement will
be valid unless the same is in writing and signed by Windsor and Gulfport and
specifically states that it is intended to amend, modify, terminate or cancel
this Agreement or waive a right hereunder. Each waiver of a right hereunder does
not extend beyond the specific event or circumstance giving rise to the right.
No waiver by any party of any default, misrepresentation or breach of warranty
or covenant hereunder, whether intentional or not, may be deemed to extend to
any prior or subsequent default, misrepresentation or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence. Neither the failure nor any delay on the part of
any party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor does any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.

(h) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided, however, that if any
provision of this Agreement, as applied to any party or to any circumstance, is
judicially determined not to be enforceable in accordance with its terms, the
parties agree that the court judicially making such determination may modify the
provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

(i) Expenses. Except as otherwise expressly provided in this Agreement, each
party will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the Transactions,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.

(j) Counterparts; Effectiveness. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each party and
delivered to the other parties.

(k) Construction. This Agreement has been freely and fairly negotiated among the
parties. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any Party
because of the authorship of any provision of this Agreement. The words
“include,”

 

5



--------------------------------------------------------------------------------

“includes,” and “including” will be deemed to be followed by “without
limitation.” The word “person” includes individuals, entities and Governmental
Bodies. Pronouns in masculine, feminine and neuter genders will be construed to
include any other gender, and words in the singular form will be construed to
include the plural and vice versa, unless the context otherwise requires. The
words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties intend that each
representation, warranty and covenant contained herein will have independent
significance. If any party has breached any representation, warranty or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first representation, warranty or covenant.

(l) Confidentiality. Gulfport acknowledges that it has been and will be provided
Confidential Information, as defined in the Purchase Agreement, and agrees to
abide by the provisions of the Purchase Agreement regarding Confidential
Information.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date stated in the introductory paragraph of this Agreement.

 

WINDSOR PERMIAN LLC By:  

/s/ ROBERT G. CARTER

Name:   Robert G. Carter Title:   President and Chief Executive Officer

 

  Address:    c/o Wexford Capital LLC      411 West Putnam Avenue     
Greenwich, CT 06830      Attn.: Paul Jacobi      Fax No.: 203-862-7374      And
     Attn.: Arthur Amron      Fax No.: 203-862-7312

 

GULFPORT ENERGY CORPORATION By:  

/s/ MIKE LIDDELL

Name:   Mike Liddell Title:   Chairman

 

  Address:    14313 N. May Avenue      Suite 100      Oklahoma City, OK 73134  
   Attn.: Ben Russ      Fax No.: 405-848-8816